DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the ultrasonic transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it shall be considered “an ultrasonic transducer”.

Response to Amendment
The amendment filed on 17 August 2022 has been entered. Claims 1-9 and 11-23 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., (US20160240768A1) (hereinafter “Fujii”) in view of Apte et al., (US20170326591A1) (hereinafter “Apte”).

Regarding claim 1, Fujii teaches an ultrasonic transducer device ([0189] the piezoelectric element can be used in an ultrasonic probe) comprising:
 an edge support structure (fig. 1 [0069] #12 silicon substrate)
 a membrane (fig. 1 [0071] #34 laminate) connected to the edge support structure (fig. 1 #34 laminate is connected to #12 silicon substrate (edge support)) such that a cavity (fig. 1 [0071] open region A) is defined, the membrane configured to allow movement at ultrasonic frequencies ([0071] the #34 laminate structure functions as a movable portion which is bendable, since it is used for ultrasonic prob [0196] the #34 laminate would move/bend), the membrane comprising: 
a first piezoelectric layer having a first surface and a second surface (fig. 1 [0071]#26 piezoelectric film, the film would have a top (first) and bottom (second) surface); 
a second piezoelectric layer having a first surface and a second surface (fig. 1 [0071] # 16 piezoelectric film, the film would have a top (first) and bottom surface), wherein the second surface of the first piezoelectric layer faces the first surface of the second piezoelectric layer (fig. 1 the bottom surface #26 piezoelectric portion faces top surface of #16 piezoelectric surface); 
a first electrode coupled to the first surface of the first piezoelectric layer (fig. 1 [0071] #28 electrode is coupled to the top of the #26 first piezoelectric layer);
a second electrode coupled to the second surface of the second piezoelectric layer (fig. 1 [0071] #14 electrode is on the bottom of the second piezoelectric layer); and 
a third electrode between the first piezoelectric layer and the second piezoelectric layer (fig. 1[0071] #24 electrode is between the piezoelectric layers)
a buffer layer (fig. 1 [0071] #22 interlayer) between the first piezoelectric layer and the second piezoelectric layer (fig. 1 #22 is between #26 and #16); and
a fourth electrode between the second piezoelectric layer and the buffer layer (fig. 1 [0071] #18 electrode is between the #16 piezoelectric layer and the #22 interlayer);
wherein the third electrode is between the first piezoelectric layer and the buffer layer (fig. 1 #24 electrode is between #26 piezoelectric film and #22 interlayer).
However Fujii fails to explicitly disclose a substrate; an edge support structure connected to the substrate; a cavity defined between the membrane and substrate; and an interior support structure disposed within the cavity and connected to the substrate and the membrane.
	In the same piezoelectric field of endeavor, Apte teaches a substrate (fig. 1A [0044] #140 substrate); an edge support structure connected to the substrate (fig. 1A [0043] #102 edge support, and are ); a cavity (fig. 1A [0043] #130 cavity) between a membrane (fig. 1A [0043] #120 membrane) and substrate (fig. 1A [0044] #140 substrate; and an interior support structure disposed within the cavity and connected to the substrate and the membrane (fig. 1A [0043] #104 interior support, and is connected to the #140 substrate and #120 membrane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric structure of Fujii with the elements of Apte, as both inventions relate to piezoelectric structures comprising piezoelectric and electrode layers to generate mechanical waves such as ultrasound, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the piezoelectric structure of Fujii including the elements from Apte would yield predictable results and would lead to an improvement to stability and rigidity for the piezoelectric structure (see Apte [0196]).

Regarding claim 12, Fujii teaches an ultrasonic transducer device ([0189] the piezoelectric element can be used in an ultrasonic probe) comprising:
 an edge support structure (fig. 1 [0069] #12 silicon substrate)
 a membrane (fig. 1 [0071] #34 laminate) connected to the edge support structure (fig. 1 #34 laminate is connected to #12 silicon substrate (edge support structure)) such that a cavity (fig. 1 [0071] open region A) is defined, the membrane configured to allow movement at ultrasonic frequencies ([0071] the #34 laminate structure functions as a movable portion which is bendable, since it is used for ultrasonic prob [0169] the #34 laminate would move/bend), the membrane comprising: 
a first piezoelectric layer having a first surface and a second surface (fig. 1 [0071]#26 piezoelectric film, the film would have a top (first) and bottom (second) surface); 
a second piezoelectric layer having a first surface and a second surface (fig. 1 [0071] # 16 piezoelectric film, the film would have a top (first) and bottom surface), wherein the second surface of the first piezoelectric layer faces the first surface of the second piezoelectric layer (fig. 1 the bottom surface #26 piezoelectric portion faces top surface of #16 piezoelectric surface); 
a buffer layer (fig. 1 [0071] #22 interlayer) between the first piezoelectric layer and the second piezoelectric layer; 
a first electrode coupled to the first surface of the first piezoelectric layer (fig. 1 [0071] #28 electrode);
a second electrode coupled to the second surface of the second piezoelectric layer (fig. 1 [0071] #14 electrode);
a third electrode is between the first piezoelectric layer and the buffer layer (fig. 1 #24 electrode is between #26 piezoelectric film and #22 interlayer); and 
a fourth electrode between the second piezoelectric layer and the buffer layer (fig. 1 [0071] #18 electrode is between the #16 piezoelectric layer and the #22 interlayer).
However Fujii fails to explicitly disclose a substrate; an edge support structure connected to the substrate; a cavity defined between the membrane and substrate; and an interior support structure disposed within the cavity and connected to the substrate and the membrane.
	In the same piezoelectric field of endeavor, Apte teaches a substrate (fig. 1A [0044] #140 substrate); an edge support structure connected to the substrate (fig. 1A [0043] #102 edge support, and are ); a cavity (fig. 1A [0043] #130 cavity) between a membrane (fig. 1A [0043] #120 membrane) and substrate(fig. 1A [0044] #140 substrate); and an interior support structure disposed within the cavity and connected to the substrate and the membrane (fig. 1A [0043] #104 interior support, and is connected to the #140 substrate and #120 membrane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric structure of Fujii with the elements of Apte, as both inventions relate to piezoelectric structures comprising piezoelectric and electrode layers to generate mechanical waves such as ultrasound, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the piezoelectric structure of Fujii including the elements from Apte would yield predictable results and would lead to an improvement to stability and rigidity for the piezoelectric structure (see Apte [0196]).

	Regarding claim 21, Fujii as modified by Apte teaches the device of claim 12, but fails to explicitly disclose an interior support structure disposed within the cavity and connected to the substrate and the membrane. 
	However, in the same piezoelectric field of endeavor, Apte teaches an interior support structure disposed within the cavity and connected to the substrate and the membrane (fig. 1A [0043] #104 interior support, and is connected to the #140 substrate and #120 membrane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric structure of Fujii with the interior support of Apte, as both inventions relate to piezoelectric structures comprising piezoelectric and electrode layers to generate mechanical waves such as ultrasound, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the piezoelectric structure of Fujii including the elements from Apte would yield predictable results and would lead to an improvement to stability and rigidity for the piezoelectric structure (see Apte [0196]).

	Regarding claim 23, Fujii as modified by Apte teaches the device of claim 1, wherein Fujii teaches the buffer layer (fig. 1 #22 interlayer) but fails to explicitly disclose wherein a frequency of ultrasonic signals transmitted by the ultrasonic transducer is tuned according to a thickness of the buffer layer.
	However in the same piezoelectric field of endeavor, Apte teaches wherein a frequency of ultrasonic signals transmitted by the ultrasonic transducer is tuned according to a thickness of the buffer layer ([0072] piezoelectric material for PMUT or SAW device is tuned for sensitivity to particular frequencies; [0073] tuning parameters include the thickness of a material stack (such as the layers in fig. 1 A such as #112mechanical support layer, which acts as a buffer layer),  and the size and structure of supports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the buffer layer of Fujii as modified by Apte with the tuning by thickness as taught by Apte, as both inventions relate to piezoelectric stacks that include electrode layers for use with ultrasound devices, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a combination, and the results of the piezoelectric structure of Fujii as modified by Apte incorporating the tuning by thickness are reasonably predictable. This tuning, when combined with the buffer layer of Fujii, would allow users to design their piezoelectric stacks for specific applications that require different performances (see Apte [0073]).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte as applied to claim 1 and 12 above, and further in view of Sashida et al., (US20050023937A1), (hereinafter “Sashida”).

Regarding claim 2, Fujii as modified by Apte teaches the device of claim 1, but fails to explicitly disclose wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode.
	In the same piezoelectric field of endeavor Sashida teaches wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.”; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode for the vibrating plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric device of Fujii as modified by Apte with the terminal of Sashida, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the piezoelectric device of Fujii as modified by Apte using a terminal that connects to both electrodes to operate as a single electrode would yield predictable results. The use of terminals would facilitate mounting including electoral connections (see Sashida [0018]).

Regarding claim 13, Fujii as modified by Apte teaches the device of claim 12, but fails to explicitly disclose wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode.
	In the same piezoelectric field of endeavor Sashida teaches wherein the first electrode and the second electrode are coupled to a same terminal and operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.”; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode for the vibrating plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric device of Fujii as modified by Apte with the terminal of Sashida, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the piezoelectric device of Fujii as modified by Apte using a terminal that connects to both electrodes to operate as a single electrode would yield predictable results. The use of terminals would facilitate mounting including electoral connections (see Sashida [0018]). 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte and Sashida, as applied to claim 2, in further view of Qiao et al., (CN101192644A), (hereinafter “Qiao) and in further view Maghsoudnia et al., (WO2018148332A1), (hereinafter “Maghsoudnia”).

Regarding claim 3, Fujii as modified by Apte and Sashida teaches the device of claim 2, but fails to explicitly disclose wherein during a transmit mode the first piezoelectric layer and the second piezoelectric layer are driven by opposing electric fields from the first electrode and the second electrode to generate an ultrasonic signal, and during a receive mode charge is collected by the first electrode and the second electrode.
In the same piezoelectric field of endeavor, Qiao teaches wherein during a transmit mode the first piezoelectric layer and the second piezoelectric layer are driven by opposing electric fields from the first electrode and the second electrode to generate an ultrasonic signal (lines 221-227 “When the sensor of the structure is applied to transmit operating mode, on the first upper electrode iio and second upper electrode is applied with a certain voltage, the electrical series relationship, the voltage sequentially applied in series of the first piezoelectric sensing unit and two ends of the piezoelectric sensing unit, the first piezoelectricity film region 108 and piezoelectric thin film area 109 in the direction of the electric field is reversed, are also opposite the polarization direction of the first piezoelectricity film region 108 and piezoelectric thin film region 109. the first piezoelectric sensing unit and a second piezoelectric sensing unit will generate deformation in the same direction and form under the effect of electric field, the whole piezoelectric film deformation under specified AC signal, the diaphragm will be vibrating at a certain frequency, so as to realize the function of transmitting signal”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte and Sashida with the reversed electrical field of Qiao, as this would improve the yield of the device (see Qiao lines 157-158)
	Fujii as modified by Apte and Sashida and Qiao teach the device above, but fails to explicitly disclose a receive mode charge is collected by the first electrode and the second electrode.
In the same piezoelectric field of endeavor, Maghsoudnia teaches during a receive mode charge is collected by the first electrode and the second electrode ([0121]-[0122] “The return echo travels … and is received by the PMUT 1100. The return echo may cause stress in the piezoelectric layer 1104. The stress causes an electric charge to accumulate in the piezoelectric layer … the first electrode 1103 and the second electrode may measure the electric charge that accumulates in the piezoelectric layer”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device as modified by Fujii as modified by Apte, Sashida, and Qiao with the electrical charge collection of Maghsoudnia as this would minimize reflection and interference (see Maghsoudnia [0121]).

Regarding claim 14, Fujii as modified by Apte and Sashida teaches the device of claim 13, but fails to explicitly disclose wherein during a transmit mode the first piezoelectric layer and the second piezoelectric layer are driven by opposing electric fields from the first electrode and the second electrode to generate an ultrasonic signal, and during a receive mode charge is collected by the first electrode and the second electrode.
In the same piezoelectric field of endeavor, Qiao teaches wherein during a transmit mode the first piezoelectric layer and the second piezoelectric layer are driven by opposing electric fields from the first electrode and the second electrode to generate an ultrasonic signal (lines 221-227 “When the sensor of the structure is applied to transmit operating mode, on the first upper electrode iio and second upper electrode is applied with a certain voltage, the electrical series relationship, the voltage sequentially applied in series of the first piezoelectric sensing unit and two ends of the piezoelectric sensing unit, the first piezoelectricity film region 108 and piezoelectric thin film area 109 in the direction of the electric field is reversed, are also opposite the polarization direction of the first piezoelectricity film region 108 and piezoelectric thin film region 109. the first piezoelectric sensing unit and a second piezoelectric sensing unit will generate deformation in the same direction and form under the effect of electric field, the whole piezoelectric film deformation under specified AC signal, the diaphragm will be vibrating at a certain frequency, so as to realize the function of transmitting signal”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte and Sashida with the reversed electrical field of Qiao, as this would improve the yield of the device (see Qiao lines 157-158)
	Fujii as modified by Apte and Sashida and Qiao teach the device above, but fails to explicitly disclose a receive mode charge is collected by the first electrode and the second electrode.
In the same piezoelectric field of endeavor, Maghsoudnia teaches during a receive mode charge is collected by the first electrode and the second electrode ([0121]-[0122] “The return echo travels … and is received by the PMUT 1100. The return echo may cause stress in the piezoelectric layer 1104. The stress causes an electric charge to accumulate in the piezoelectric layer … the first electrode 1103 and the second electrode may measure the electric charge that accumulates in the piezoelectric layer”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device as modified by Fujii as modified by Apte, Sashida, and Qiao with the electrical charge collection of Maghsoudnia as this would minimize reflection and interference (see Maghsoudnia [0121]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte as applied to claim 1 above, and further in view of Ono et al., (US20180229267A1) (hereinafter “Ono”).

Regarding claim 4, Fujii as modified by Apte teaches the device of claim 1, but fails to explicitly disclose wherein the first electrode and second electrode are coupled to separate terminals and operate as separate electrodes.
However in the same piezoelectric device field of endeavor, Ono teaches wherein the first electrode (fig. 1 [0023] #11 electrode) and the second electrode (fig. 1 [0023] #12 electrode) are coupled to separate terminals and operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric device of Fujii as modified by Apte with the terminals of Ono, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers stacked atop one another, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of Fujii as modified by Apte using separate terminals for separate electrodes are reasonably predictable.

Regarding claim 15, Fujii as modified by Apte teaches the device of claim 12, but fails to explicitly disclose wherein the first electrode and second electrode are coupled to separate terminals and operate as separate electrodes.
However in the same piezoelectric device field of endeavor, Ono teaches wherein the first electrode (fig. 1 [0023] #11 electrode) and the second electrode (fig. 1 [0023] #12 electrode ) are coupled to separate terminals and operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric device of Fujii as modified by Apte with the terminals of Ono, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers stacked atop one another, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of Fujii as modified by Apte using separate terminals for separate electrodes are reasonably predictable.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte and Ono as applied to claim 4 and in further view of Panchawagh et al., (WO2016061410A1), (hereinafter “Panchawagh”).

	Regarding claim 5, Fujii as modified by Apte and Ono teaches the device of claim 4, but fails to disclose wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode.
	In the same piezoelectric field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte and Ono with the electrode configuration of Panchawagh, as in order to improve efficiency, speed and resolution as well as to achieve integration and cost benefits (see Panchawagh [0053]).

Regarding claim 16, Fujii as modified by Apte and Ono teaches the device of claim 15, but fails to disclose wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode.
	In the same piezoelectric field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a transmit mode and the second electrode and the third electrode operate collectively in a receive mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte and Ono with the electrode configuration of Panchawagh, as in order to improve efficiency, speed and resolution as well as to achieve integration and cost benefits (see Panchawagh [0053]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte and Ono as applied to claim 4, and in further view Panchawagh and of Li et al., (US20170059380A1), (hereinafter “Li”).

Regarding claim 6, Fujii as modified by Apte and Ono teaches the device of claim 4, but fails to explicitly disclose wherein the first electrode and the third electrode operate collectively in a receive mode and the second electrode and the third electrode operate collectively in a transmit mode.
In the same ultrasound field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a mode and the second electrode and the third electrode operate collectively in another mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte and Ono with the electrode configuration of Panchawagh, as in order to improve efficiency, speed and resolution as well as to achieve integration and cost benefits (see Panchawagh [0053]).
Fujii as modified by Apte, Ono, and Panchawagh teach the device above, but still fail to explicitly disclose the first mode as receiving and the second mode as transmitting.
However in the same ultrasound field of endeavor, Li teaches disclose the first mode as receiving and the second mode as transmitting ([0012] “the first transmitter and receiver circuits are connected to the first pole while the second transmitter and receiver circuits are connected to the second pole”; the first pole (electrode) is able to act as a receiver, and the second pole (electrode) may act as a transmitter).
It would have been obvious to one of ordinary skill in the art at the time, to substitute the electrodes of the device of Fujii as modified by Apte and Panchawagh with the electrodes of Li, as the substitution of Li’s electrode for another would yield predictable results to one of ordinary skill in the art and would further reduce the circuit’s scale (see Li [0021]). One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.

Regarding claim 17, Fujii as modified by Apte and Ono teaches the device of claim 15, but fails to explicitly disclose wherein the first electrode and the third electrode operate collectively in a receive mode and the second electrode and the third electrode operate collectively in a transmit mode.
In the same ultrasound field of endeavor, Panchawagh teaches wherein the first electrode and the third electrode operate collectively in a mode and the second electrode and the third electrode operate collectively in another mode ([0023] “In some examples, the first electrode may be a transmit electrode, the second electrode may be a receive electrode and the third electrode may be configured as a reference electrode in common with each of the transmit electrode and the receive electrode.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte and Ono with the electrode configuration of Panchawagh, as in order to improve efficiency, speed and resolution as well as to achieve integration and cost benefits (see Panchawagh [0053]).
Fujii as modified by Apte, Ono, and Panchawagh teach the device above, but still fail to explicitly disclose the first mode as receiving and the second mode as transmitting.
However in the same ultrasound field of endeavor, Li teaches disclose the first mode as receiving and the second mode as transmitting ([0012] “the first transmitter and receiver circuits are connected to the first pole while the second transmitter and receiver circuits are connected to the second pole”; the first pole (electrode) is able to act as a receiver, and the second pole (electrode) may act as a transmitter).
It would have been obvious to one of ordinary skill in the art at the time, to substitute the electrodes of the device of Fujii as modified by Apte and Panchawagh with the electrodes of Li, as the substitution of Li’s electrode for another would yield predictable results to one of ordinary skill in the art and would further reduce the circuit’s scale (see Li [0021]). One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte as applied to claim 1, and in further view of Ono and Hayashida et al., (US20190046263A1), (hereinafter “Hayashida”).

Regarding claim 7, Fujii as modified by Apte teaches the device of claim 1, but fails to explicitly disclose a switchable control coupled to the first electrode and the second electrode for switching between a two terminal mode operating the first electrode and the second electrode as separate electrodes and a one terminal mode operating the first electrode and the second electrode as a single electrode.
In the same piezoelectric device field of endeavor, Ono teaches the first electrode (fig. 1 [0023] #11 electrode) and the second electrode (fig. 1 [0023] #12 electrode) operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric device of Fujii as modified by Apte with the electrodes of Ono, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers stacked atop one another, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of Fujii as modified by Apte having the electrodes act as separate electrodes are reasonably predictable.
However Fujii as modified by Apte with Ono still fails to explicitly disclose wherein the first electrode and the second electrode operate as a single electrode.
In the same piezoelectric field of endeavor Sashida teaches wherein the first electrode and the second electrode operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.” ; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the first and second electrodes of Fujii as modified by Apte with the electrodes of Sashida, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a substitution, and the results of the piezoelectric device of Fujii as modified by Apte using a terminal that connects to both electrodes to operate as a single electrode would yield predictable results and the use of terminals would facilitate mounting including electoral connections (see Sashida [0018]).
However Fujii as modified by Apte with Ono and Sashida still fails to teach a switchable control coupled to the first electrode and the second electrode for switching between modes.
In the same ultrasound field of endeavor, Hayashida teaches a switchable control (#3 a control device) coupled to the first electrode and the second electrode ([0005] “the control device being configured to… output electrical energy to the first electrode and the second electrode”) for switching ([0005] “and switch between a first and second mode”) between modes.
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte and Ono with the control device of Hayashida, as the advantage of choosing different modes based on a certain load or situation is necessary depending on different situations (see Hayashida [0049]).

Regarding claim 18, Fujii as modified by Apte teaches the device of claim 12, but fails to explicitly disclose a switchable control coupled to the first electrode and the second electrode for switching between a two terminal mode operating the first electrode and the second electrode as separate electrodes and a one terminal mode operating the first electrode and the second electrode as a single electrode.
In the same piezoelectric device field of endeavor, Ono teaches the first electrode (fig. 1 [0023] #11 electrode) and the second electrode (fig. 1 [0023] #12 electrode) operate as separate electrodes (fig. 1, the electrodes are connected to separate circuits [0024] “For example, the first electrode 11 is connected to a transmitting circuit 40 as illustrated in FIG. 1. The first electrode 11 may be connected to a receiving circuit instead of the transmitting circuit 40. The third electrode 13 is connected to ground. The resistor 41 and the inductor 42 are connected to the second electrode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the piezoelectric device of Fujii as modified by Apte with the terminals of Ono, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers stacked atop one another, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of Fujii as modified by Apte using separate terminals for separate electrodes are reasonably predictable.
In the same piezoelectric field of endeavor Sashida teaches wherein the first electrode and the second electrode operate as a single electrode ([0046] “A voltage is applied to each of the upper and lower electrodes of the piezoelectric element 20 and across the upper and lower electrodes of the piezoelectric element 22 to induce a polarization in each of the piezoelectric bodies of the piezoelectric elements 20 and 22. The piezoelectric elements 20 and 22 polarized in this way are bonded to the Vibrating plate 18 using a conductive adhesive, for example. Consequently, the piezoelectric vibrating plate 16 is obtained.” ; a voltage from a terminal is applied to each electrode, and the electrodes are combined to operate as a single electrode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the first and second electrodes of Fujii as modified by Apte with the electrodes of Sashida, as both inventions relate to piezoelectric devices with multiple piezoelectric and electrode layers, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a substitution, and the results of the piezoelectric device of Fujii as modified by Apte using electrodes that operate as a single electrode would yield predictable results.
In the same ultrasound field of endeavor, Hayashida teaches a switchable control (#3 a control device) coupled to the first electrode and the second electrode ([0005] “the control device being configured to… output electrical energy to the first electrode and the second electrode”) for switching ([0005] “and switch between a first and second mode”) between modes.
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte with the control device of Hayashida, as the advantage of choosing different modes based on a certain load or situation is necessary depending on different situations (see Hayashida [0049]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte as applied to claim 1, and in further view Kanechika et al., (US20150105663A1), (hereinafter “Kanechika”).

Regarding claim 8, Fujii as modified by Apte teaches the device of claim 1, but fails to explicitly disclose the first piezoelectric layer and the second piezoelectric layer have different thicknesses.
However in the same ultrasonic device field of endeavor, Kanechika teaches the first piezoelectric layer and the second piezoelectric layer have different thicknesses ([0009] “The second piezoelectric body has a different thickness from a thickness of the first piezoelectric body as measured from the first surface of the substrate”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte with the thicknesses of Kanechika, as the different thicknesses allows the ultrasonic device to be manufacturing at high productivity (see Kanechika [0011]).

Regarding claim 19, Fujii as modified by Apte teaches the device of claim 12, but fails to explicitly disclose the first piezoelectric layer and the second piezoelectric layer have different thicknesses.
However in the same ultrasonic device field of endeavor, Kanechika teaches the first piezoelectric layer and the second piezoelectric layer have different thicknesses ([0009] “The second piezoelectric body has a different thickness from a thickness of the first piezoelectric body as measured from the first surface of the substrate”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte with the thicknesses of Kanechika, as the different thicknesses allows the ultrasonic device to be manufacturing at high productivity (see Kanechika [0011]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte as applied to claim 1, and in further view Shelton et al., (US20170194934A1), (hereinafter “Shelton”).

Regarding claim 9, Fujii as modified by Apte teaches the device of claim 1, but fails to explicitly disclose the first piezoelectric layer and the second piezoelectric layer are comprised of different materials.
However in the same piezoelectric field of endeavor, Shelton teaches the first piezoelectric layer and the second piezoelectric layer are comprised of different materials (Abstract “A transducer includes first and second piezoelectric layers made of corresponding different first and second piezoelectric materials and three or more electrodes”).
It would have been obvious to one of ordinary skill in the art at the time to modify the piezoelectric layers of Fujii as modified by Apte with the different materials of Shelton, as this would provide and increase in the transmit and receive sensitivity of an ultrasound transducer (see Shelton [0016]).

Regarding claim 20, Fujii as modified by Apte teaches the device of claim 12, but fails to explicitly disclose the first piezoelectric layer and the second piezoelectric layer are comprised of different materials.
However in the same piezoelectric field of endeavor, Shelton teaches the first piezoelectric layer and the second piezoelectric layer are comprised of different materials (Abstract “A transducer includes first and second piezoelectric layers made of corresponding different first and second piezoelectric materials and three or more electrodes”).
It would have been obvious to one of ordinary skill in the art at the time to modify the piezoelectric layers of Fujii as modified by Apte with the different materials of Shelton, as this would provide and increase in the transmit and receive sensitivity of an ultrasound transducer (see Shelton [0016]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as modified by Apte as applied to claim 1, and in further view Lasiter (WO2016007250A1), (hereinafter “Lasiter”).

Regarding claim 11, Fujii as modified by Apte teaches the device of claim 1, but fails to explicitly disclose a neutral axis of the ultrasonic transducer device is positioned non-symmetrically within the membrane.
	However in the same ultrasonic field of endeavor, Lasiter teaches a neutral axis of the ultrasonic transducer device is positioned non-symmetrically within the membrane ([0046] “the mechanical layer has a thickness such that a neutral axis of the multilayer stack is displaced relative to a neutral axis of the piezoelectric layer stack and towards the mechanical layer to allow an out-of-plane bending mode. As a result, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction opposite to the substrate. More particularly, the neutral axis may pass through the mechanical layer, in a plane that is above the piezoelectric layer stack and the cavity and is approximately parallel to the piezoelectric layer stack. In some implementations, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction towards the substrate”; see fig. 2b below).

    PNG
    media_image1.png
    531
    660
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte with the neutral axis of Lasiter, as selecting the material properties to modify the neutral axis would improve certain transducer parameters such as resonant frequency, or tuning out any membrane shape resulting from residual stress (see Lasiter [0057]).

Regarding claim 22, Fujii as modified by Apte teaches the device of claim 12, but fails to explicitly disclose a neutral axis of the ultrasonic transducer device is positioned non-symmetrically within the membrane.
	However in the same ultrasonic field of endeavor, Lasiter teaches a neutral axis of the ultrasonic transducer device is positioned non-symmetrically within the membrane ([0046] “the mechanical layer has a thickness such that a neutral axis of the multilayer stack is displaced relative to a neutral axis of the piezoelectric layer stack and towards the mechanical layer to allow an out-of-plane bending mode. As a result, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction opposite to the substrate. More particularly, the neutral axis may pass through the mechanical layer, in a plane that is above the piezoelectric layer stack and the cavity and is approximately parallel to the piezoelectric layer stack. In some implementations, the neutral axis of the PMUT stack may be a distance removed from the piezoelectric layer in a direction towards the substrate”; see fig. 2b below).

    PNG
    media_image1.png
    531
    660
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time to modify the device of Fujii as modified by Apte with the neutral axis of Lasiter, as selecting the material properties to modify the neutral axis would improve certain transducer parameters such as resonant frequency, or tuning out any membrane shape resulting from residual stress (see Lasiter [0057]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fujii and Apte have been used to teach those limitations.
The arguments for dependent claims 2-9, 11, and 13-23 have also been considered unpersuasive for substantially the same reason as claims 1 and 12 as the arguments are substantially the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL YIMING FANG/Examiner, Art Unit 3793                     

/SEAN D MATTSON/Primary Examiner, Art Unit 3793